KRUEGER, Judge.
■ Appellant was convicted of the offense of robbery by assault, and his punishment *1237assessed at confinement in the penitentiary for a term of ten years.
The record is before us without a statement of facts or bill of exceptions. Hence, the only matter presented, for review is the sufficiency of the indictment to charge the offense of which appellant was convicted.
An examination of the indictment discloses that it is in due form and sufficient.
No error appearing, the judgment is affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined, by the judges of the Court of Criminal Appeals and ap-nroved bv the court *